UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-4141


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

GREGORY   DONEARL   EASTERLING,   a/k/a   Smoke,   a/k/a    Dion   A.
Foster,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cr-00013-1)


Submitted:   November 25, 2013               Decided:      March 24, 2014


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. Gillooly, Charleston, West Virginia, for Appellant.
Richard   Gregory  McVey,   Assistant  United States Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory    Donearl     Easterling      appeals       the    eighty-four-

month       sentence    imposed    by    the     district     court    following      his

guilty plea to possession with intent to distribute heroin, in

violation of 21 U.S.C. § 841(a) (2012), and possession of a

firearm in furtherance of a drug trafficking crime, in violation

of     18    U.S.C.     § 924(c)(1)(A)         (2012).        In     accordance    with

Anders v. California, 386 U.S. 738 (1967), Easterling’s counsel

has    filed    a    brief    certifying       that   there    are    no   meritorious

grounds for appeal but questioning whether the evidence before

the district court was sufficient to sustain its determination

that    one    of     Easterling’s      prior    convictions       properly    counted

toward       the     calculation        of     Easterling’s        criminal    history

category.       Easterling has filed a supplemental brief in which he

echoes and supplements counsel’s arguments.                        Finding no error,

we affirm.

               We    review   Easterling’s        sentence    for     reasonableness,

using an abuse of discretion standard.                   Gall v. United States,

552 U.S. 38, 51 (2007).              We must first review for “significant

procedural          error[s],”    including       improperly         calculating      the

Guidelines range, failing to consider the 18 U.S.C. § 3553(a)

(2012)      factors,     sentencing      under    clearly     erroneous      facts,    or

failing to adequately explain the sentence.                        Gall, 552 U.S. at

51; United States v. Evans, 526 F.3d 155, 161 (4th Cir. 2008).

                                             2
Only   if    we    find   a    sentence       procedurally        reasonable        may   we

consider     its     substantive         reasonableness.          United       States     v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                        Because Easterling

properly     preserved      the     issue,    we    review      for   clear    error      the

district court’s findings of fact underlying its calculation of

Easterling’s       criminal         history       category.       United      States       v.

McManus, 23 F.3d 878, 882 (4th Cir. 1994); United States v.

Rusher, 966 F.2d 868, 880 (4th Cir. 1992).

             A     bit    of       background        information       is      necessary.

Easterling was convicted of a Michigan narcotics offense in June

1995   and    received        an    eighteen-month        to    twenty-year      sentence

(“1995 offense”).         Easterling was paroled in November 1996.                        He

absconded     from    parole        in    April    1997   and    committed      a    second

Michigan narcotics offense in September 1997 (“1997 offense”),

for which he was sentenced to one to four years of imprisonment.

Easterling was again paroled in September 1998.                               Thereafter,

Easterling’s       parole      was       revoked     in   February      2000,       and   he

remained incarcerated until January 2003.                        Easterling remained

on parole until July 2010, at which point he was unconditionally

discharged.

             However,         the        Michigan     state       records       detailing

Easterling’s incarceration history were unclear regarding which

of his two sentences supported Easterling’s approximate three-

year incarceration following the revocation of his parole in

                                              3
February 2000.            Attempting to explain the ambiguity, Easterling

suggested that the sentence for his 1995 offense was discharged

as   part    of     the    plea    to     his    1997       offense,   thus   leaving      the

sentence      for     his    1997       offense        as    the   sole   basis    for     his

subsequent        incarceration.              Therefore,       Easterling     argued,      his

1995 offense fell outside the applicable fifteen-year window.

U.S. Sentencing Guidelines Manual (“USSG”) § 4A1.2(e)(1) (2012).

Although      failing       to     produce        supporting       records,       Easterling

argued      that,    under    typical         sentencing       practices,     this       was   a

logical      explanation          of    the     seemingly      unclear    Michigan       state

records.        An examination of Michigan’s sentencing and parole

scheme, however, indicates otherwise.

              The maximum term of imprisonment or period of parole

Easterling        could     have       served    for    his    1997    offense     was    four

years,      meaning       that,    if    in     fact    the    sentence     for    his    1995

offense was discharged as part of a plea agreement, Easterling

would    have       been    subject       to     unconditional         release    from     the

Michigan penal system in 2001.                       See Shaya v. Holder, 586 F.3d

401, 408 (6th Cir. 2009) (explaining that, in Michigan, “there

is no guarantee that an incarcerated person will be released

from prison after the person has completed his or her minimum

sentence [because] the parole board retains the discretion to

keep a person incarcerated up to the maximum sentence authorized

by the jury’s verdict”) (internal quotation marks and alteration

                                                 4
omitted); People v. Matelic, 641 N.W.2d 252, 264 (Mich. Ct. App.

2001), overruled in part on other grounds by People v. Stewart,

698 N.W.2d 340 (Mich. 2005).                   However, the state records clearly

indicate      that,       following          the       revocation      of        his    parole    in

February      2000,      Easterling         remained       incarcerated           until    January

2003,      necessarily        indicating       that       Easterling        was        incarcerated

pursuant      to     the      sentence        for       his     1995       offense       following

conviction for his 1997 offense.                          This conclusion is further

confirmed by Michigan court records indicating that the sentence

for Easterling’s 1997 offense was imposed to run consecutively

to the sentence for his 1995 offense, as Michigan law dictates.

See   People       v.     Idziak,      773     N.W.2d         616,    621-22       (Mich.       2009)

(Michigan      requires          consecutive           sentencing          for     parolees       who

reoffend while released).                    Accordingly, we conclude that there

is    no    clear       error    in     the    district         court’s          calculation      of

Easterling’s criminal history category.

              In accordance with Anders, we have reviewed the entire

record and have found no meritorious grounds for appeal.                                           We

therefore affirm the district court’s judgment.                                  We also decline

to    address,       in       this     appeal,         Easterling’s          claim       regarding

problems      with      the     prison’s      mail       system,       a   civil        matter    not

properly      addressed         in    this    criminal         appeal,      or    his     claim    of

ineffective         assistance         of    counsel,         as     the    record       does     not

conclusively            demonstrate           any        deficiencies             in      counsel’s

                                                   5
performance.          This     court    requires      that    counsel      inform

Easterling, in writing, of his right to petition the Supreme

Court of the United States for further review.                  If Easterling

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

court   for   leave    to    withdraw   from   representation.       Counsel’s

motion must state that a copy thereof was served on Easterling.

We   dispense   with    oral    argument    because    the   facts   and   legal

contentions     are   adequately    presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        6